     Case 4:16-cv-01670 Document 281 Filed on 08/22/19 in TXSD Page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION
    DHI Group, Inc. f/k/a Dice Holdings Inc. and
    RIGZONE.com, Inc.,
                         Plaintiffs,

            vs.

   David W. Kent, Jr., Single Integrated Opera-
   tions Portal, Inc. d/b/a Oilpro, et al.,
                       Defendants.
                                                            Civil Action Number: 16-cv-01670
   Single Integrated Operations Portal, Inc. d/b/a
   Oilpro and OILPRO.com,
                         Counter-Plaintiff,

            vs.

   DHI Group, Inc. f/k/a Dice Holdings Inc. and
   RIGZONE.com, Inc.,
                          Counter-Defendants.

                                DAVID W. KENT’S ADVISORY

        The Notice of Transfer issued on August 21, 2019 [DE 280], states that the receiving Court

will issue new court settings. As a result, Defendant and Counter-Plaintiff David W. Kent (“Kent”)

files this Advisory to bring to the Court’s attention information relevant to scheduling of new court

settings.

        On August 8, 2019, the Court adopted the Magistrate Judge’s report and recommendation

on certain motions for summary judgment and motions to strike expert witnesses [DE 279]. Be-

cause no scheduling order is in place, the parties discussed last week and this week potential time

periods for trial. The parties were in the process of discussing available dates to propose, obviously

subject to the Court’s calendar, when the parties received the Notice of Transfer. In connection

with the discussions yesterday, counsel for Kent had previously advised counsel for Plaintiffs and




                                                  1
     Case 4:16-cv-01670 Document 281 Filed on 08/22/19 in TXSD Page 2 of 4


Counter-Defendants that Kent recently started chemotherapy for cancer treatment on August 13,

2019.

        Kent is under the care of Dr. Mary Crow, an oncologist in Houston, Texas with Millennium

Physicians, and Dr. David Bartlett, a surgical oncologist in Pittsburgh, Pennsylvania with UPMC,

for the treatment of stage 4, peritoneal carcinomatosis. The bi-weekly chemotherapy treatment

will continue for six months and is composed of the drugs 5-FU and Oxaliplatin.

        Kent respectfully requests that the Court consider his health condition in issuing new court

settings, so he can assist in trial preparation and attend trial. At this time, because of the chemo-

therapy, Kent is unable to do so. Kent’s physicians recommend against the physical stress and can

confirm in detail for the Court, if requested, the manner in which the treatment causes severe fa-

tigue and robs Kent of all ability to concentrate for any length of time. For that reason, Kent

advises the Court of his current medical condition and asks that timing of the trial setting consider

his circumstance. Kent expects that he will be able to assist counsel and attend trial on or after

March 1, 2020. Kent obviously wishes that this serious health condition was not an issue and asks

for the Court’s consideration of his circumstance.




                                                 2
Case 4:16-cv-01670 Document 281 Filed on 08/22/19 in TXSD Page 3 of 4


                                Respectfully submitted,

                                FOLEY GARDERE
                                FOLEY & LARDNER LLP


                                James G. Munisteri, Texas Bar No. 14667380
                                Marla T. Poirot, Texas Bar No. 00794736
                                1000 Louisiana, Suite 2000
                                Houston, Texas 77002-2099
                                Telephone: (713) 276-5500
                                Facsimile: (713) 276-5555
                                jmunisteri@foley.com
                                mpoirot@foley.com

                                Sara Ann Brown, Texas Bar No. 24075773
                                2021 McKinney, Suite 1600
                                Dallas, Texas 75201-3340
                                sabrown@foley.com

                               and

                               Harvey G. Brown, Jr., Texas Bar No. 03130500
                               Lanier Law Firm
                               10940 W. Sam Houston Pkwy, N. Suite 100
                               Houston, Texas 77064
                               Telephone: (713) 659-5200
                               Facsimile: (713) 659-2204
                               Harvey.Brown@LanierlLawFirm.com

                               ATTORNEYS FOR DEFENDANTS




                                  3
              Case 4:16-cv-01670 Document 281 Filed on 08/22/19 in TXSD Page 4 of 4


                                   CERTIFICATE OF SERVICE


        Walter Lynch
        Jordan, Lynch & Cancienne PLLC
        1980 Post Oak Blvd. - Suite 2300
        Houston, Texas 77056
        wlynch@jlcfirm.com


                                                    s/James G. Munisteri
                                                    James G. Munisteri




                                                4
4835-7704-9762.5
